RENDERED: APRIL 30, 2021; 10:00 A.M.
                          NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals
                              NO. 2019-CA-1561-MR

DYVONTEA TROY RONDELL                                                  APPELLANT
DAVIS


                APPEAL FROM FAYETTE CIRCUIT COURT
v.             HONORABLE KIMBERLY N. BUNNELL, JUDGE
                       ACTION NO. 17-CR-01336


COMMONWEALTH OF KENTUCKY                                                 APPELLEE


                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: LAMBERT, MAZE, AND L. THOMPSON, JUDGES.

LAMBERT, JUDGE: Dyvontea Troy Rondell Davis entered a conditional guilty

plea to several drug-related charges, reserving his right to appeal the Fayette

Circuit Court’s order denying his motion to suppress evidence. After careful

review, we affirm.

             The incident leading to Davis’s arrest occurred on the evening of

October 20, 2017, when Officer Jessie Mascoe was running license plates on
Contact Street in Lexington, Kentucky. As Davis drove by, Officer Mascoe

noticed that the license plate on Davis’s vehicle was not properly illuminated.1

Officer Mascoe initiated a traffic stop, pulling Davis over on nearby Tennessee

Avenue. As the officer approached the passenger side of the car, he noticed an

odor of marijuana emanating from inside. Davis admitted to having smoked

marijuana in the vehicle. Officer Mascoe searched Davis’s person as well as the

vehicle and discovered, among other items, heroin, cocaine, methamphetamine,

marijuana, and drug paraphernalia. Davis was arrested for possession of those

items, for attempting to tamper with physical evidence, for improper license plate

illumination, and for the status offense of persistent felony offender in the second

degree. Davis made bond and waived the matter to the grand jury; an indictment

was returned on December 4, 2017. He was arraigned on October12, 2018.

               On February 1, 2019, Davis filed a motion to suppress the evidence

obtained during the search of his person and vehicle. A hearing was held in April

of that year. At the conclusion of the hearing, the circuit court denied the motion,

stating on the record that the search was permissible pursuant to Dunn v.

Commonwealth, 199 S.W.3d 775 (Ky. App. 2006). The court, however, granted




1
  Kentucky Revised Statute (KRS) 186.170 requires, in pertinent part, “Plates shall be kept
legible at all times and the rear plate shall be illuminated when being operated during the hours
designated in KRS 189.030.”



                                                -2-
Davis’s motion to suppress statements made by him prior to Officer Mascoe

reading Miranda warnings.2

                 Because of this ruling, on June 7, 2019, Davis entered a conditional

guilty plea to four counts of the eight-count indictment.3 He was sentenced to a

total of one year’s incarceration, ordered to run consecutively with other felony

convictions. The remaining counts (including the status offense) were dismissed.

This appeal followed.

                 Davis contends that the circuit court erred in denying his motion to

suppress the evidence, arguing that the initial stop was a pretext, and that

everything obtained thereafter was the fruit of the poisonous tree. We begin by

enunciating our standard of review, namely:

                       “The standard of review for a trial court’s ruling
                 on a suppression motion is two-fold. We review the trial
                 court’s factual findings for clear error and deem
                 conclusive the trial court’s factual findings if supported
                 by substantial evidence.”[4] Williams v. Commonwealth,
                 364 S.W.3d 65, 68 (Ky. 2011) (footnote omitted). We
                 review the trial court’s application of the law to the facts


2
    Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).
3
  Kentucky Rule of Criminal Procedure (RCr) 8.09 provides: “With the approval of the court a
defendant may enter a conditional plea of guilty, reserving in writing the right, on appeal from
the judgment, to review of the adverse determination of any specified trial or pretrial motion. A
defendant shall be allowed to withdraw such plea upon prevailing on appeal.”
4
  “Substantial evidence is evidence of substance and relevant consequence having the fitness to
induce conviction in the minds of reasonable men.” Commonwealth v. Jennings, 490 S.W.3d
339, 346 (Ky. 2016) (citation omitted).

                                                -3-
             de novo. Commonwealth v. Kelly, 180 S.W.3d 474, 477
             (Ky. 2005).

                    On appeal, we must determine: (1) whether the
             circuit court correctly denied [Davis’s] motion to
             suppress based on the plain smell doctrine; and (2)
             whether it correctly ruled that [Davis] was not subject to
             a custodial interrogation during the traffic stop and
             search.

Mayfield v. Commonwealth, 590 S.W.3d 300, 302 (Ky. App. 2019). The Mayfield

Court went on to state:

                     Dunn correctly extended the “plain smell” doctrine
             to searches of a person subject to a traffic stop, rather
             than solely the search of the car. When an officer pulls
             someone over, the individual’s car is readily moveable,
             the operator and other occupants have been alerted to the
             officer’s presence, and the car’s or individual’s contents
             “may never be found again if a warrant must be
             obtained.” Chambers v. Maroney, 399 U.S. 42, 51, 90 S.
             Ct. 1975, 1981, 26 L. Ed. 2d 419 (1970). Because of
             this, the automobile exception to the warrant requirement
             extends to the operator of the vehicle when the “plain
             smell” of marijuana results in the existence of probable
             cause, which justifies a search independently of an arrest.

Mayfield, 590 S.W.3d at 305.

             Therefore, once Officer Mascoe smelled marijuana coming from the

vehicle, he had probable cause to search it, its occupants, and all its contents.

Dunn, 199 S.W.3d at 776. Dunn is grounded in the “automobile exception,” which

“permits an officer to search a legitimately stopped automobile [without a warrant]

where probable cause exists that contraband or evidence of a crime may be in the



                                          -4-
vehicle.” Commonwealth v. Elliott, 322 S.W.3d 106, 110-11 (Ky. App. 2010)

(quoting Morton v. Commonwealth, 232 S.W.3d 566, 569 (Ky. App. 2007)).

             “At a suppression hearing, the ability to assess the credibility of

witnesses and to draw reasonable inferences from the testimony is vested in the

discretion of the trial court.” Pitcock v. Commonwealth, 295 S.W.3d 130, 132 (Ky.

App. 2009). Here the circuit court heard the witnesses, assessed their credibility,

and drew reasonable inferences from the testimony before deciding to deny the

motion to suppress.

             The smell of marijuana emanating from a vehicle constitutes probable

cause to search the person and to search the vehicle. Greer v. Commonwealth, 514

S.W.3d 566, 568 (Ky. App. 2017); Dunn, 199 S.W.3d at 777. We find the circuit

court did not err in its denial of the motion to suppress evidence in this case.

Greer, 514 S.W.3d at 569.

             Accordingly, the judgment of the Fayette Circuit Court is affirmed.

             ALL CONCUR.


 BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

 Julia K. Pearson                           Daniel Cameron
 Frankfort, Kentucky                        Attorney General

                                            E. Bedelle Lucas
                                            Assistant Attorney General
                                            Frankfort, Kentucky


                                          -5-